DICE, Commissioner.
This is an appeal by the appellant L. C. Johnson, as surety upon an appearance bond from a judgment forfeiting the bond.
The transcript contains a certificate, filed by the clerk, which certifies that in lieu of a cost bond on appeal the appellant deposited with the clerk the sum of $100 in cash. It is shown by the certificate that the deposit was not made within thirty days after the rendition of judgment, as required by Rule 356, Vernon’s Texas Rules of Civil Procedure.
The failure to make the deposit of cash in lieu of the bond within the time required renders this court without jurisdiction to entertain the appeal. Turner v. Farmer, 309 S.W.2d 890, Civ.App.
The record further reflects that appellant’s brief was not filed in this court within thirty days after filing of the transcript, as required by Rule 414 of Vernon’s Texas Rules of Civil Procedure.
No request was made by appellant for an extension of time to file the brief and good cause has not been shown for failure to file the same within the time allowed by law. The failure to file the brief within the time provided authorizes a dismissal of the appeal for want of prosecution. Hebert v. State, Tex.Cr.App., 255 S.W.2d 201.
For the reasons stated, the appeal is dismissed.
Opinion approved by the Court.